Case 1:18-cv-01414-JLS-JJM Document 19

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

The Estate of AHMED ABDULLA
UMAR a/k/a AHMED A. UMAR,
Deceased, and AMEERA UMAR,

Individually and as Executrix,
Plaintiff,
Vv.

CHRISTOPHER J. BENSCH and
WAIKIKI WATERCRAFT, LLC,

Defendants.

 

IN THE MATTER OF THE
COMPLAINT,

-of-

CHRISTOPHER BENSCH, as Owner of the
M/V “LOCH LOMOND,” a 2002 46’ Sunseeker
Camargue 44, for Exoneration from or

Limitation of Liability

Petitioner.

 

IN THE MATTER OF THE
COMPLAINT,

-of-

WAIKIKI WATERCRAFT, LLC, as
Owner of a 2009 Yamaha Motor Co.,
Ltd. Waverunner, a VX personal

watercraft, ten feet, six inches long,

Petitioner.

 

Filed 06/26/20 Page 1 of 9

18-CV-1414 (JLS)

19-CV-35 (JLS)

19-CV-559 (JLS)
Case 1:18-cv-01414-JLS-JJM Document 19 Filed 06/26/20 Page 2 of 9

DECISION AND ORDER

These actions arise from an August 26, 2018 boating accident on the Niagara
River, which resulted in the death of Ahmed Abdulla Umar. The executor of Umar’s
estate, Ameera Umar, filed a wrongful death action in New York state court against
Christopher Bensch, who owned and operated the boat involved in the accident, and
Waikiki Watercraft, LLC, which rented a jet ski to Umar. Bensch removed the
wrongful death action to this Court on the basis of admiralty and maritime
jurisdiction under 28 U.S.C. § 1333. Bensch and Waikiki both subsequently
commenced separate actions in this Court seeking exoneration or limitation of
liability for the August accident.

On October 28, 2019, this Court! referred these cases to United States
Magistrate Judge Jeremiah M. McCarthy for all proceedings under 28 U.S.C. §
636(b)(1)(A) and (B). Umar Dkt. 9;2 Bensch Dkt. 16; Waikiki Dkt. 13. Presently
before the Court are Judge McCarthy’s Reports and Recommendations (“R&Rs”)
addressing the estate’s motion to remand the wrongful death action, including a

request for an award of costs and attorney’s fees (Umar Dkt. 4); the estate’s motions

 

1 Judge Vilardo was originally assigned to these cases and made the referral to
Magistrate Judge McCarthy. On January 6, 2020, all three actions were reassigned
to Judge Sinatra.

2 Docket references are to CM/ECF docket entries in these three actions. “Umar”
refers to the wrongful death action, 18-CV-1414; “Bensch” refers to Bensch’s
Limitation of Liability action, 19-CV-35; and “Waikiki” refers to Waikiki’s
Limitation of Liability action, 19-CV-559. Unless otherwise indicated, page
references are to numbers reflected on the dockets themselves rather than to the
CM/ECF pagination.
Case 1:18-cv-01414-JLS-JJM Document 19 Filed 06/26/20 Page 3 of 9

to dismiss the exoneration/limitation actions commenced by Bensch and Waikiki
(Bensch Dkt. 13; Waikiki Dkt. 8); and Bensch’s and Waikiki’s motions for leave to
amend their complaints (Bensch Dkts. 19, 27; Waikiki Dkt. 23).

For the reasons discussed below, the Court accepts Judge McCarthy’s
recommendations, with two exceptions—this Court denies the motions for leave to
amend on the additional basis of futility and denies the estate’s request for an

award of costs and attorney’s fees.

BACKGROUND

On October 30, 2018, Umar’s estate commenced a wrongful death action in
New York state court against Bensch and Waikiki. Umar Dkt. 1-1, Compl. This
action alleged that Bensch negligently operated his boat and that Waikiki
negligently failed to train Umar properly in operating the jet ski. Umar Dkt. 1-1,
Compl. |{ 16-17.

On December 5, 2018, Bensch removed Umar’s wrongful death action to this
Court. Umar Dkt. 1. Bensch based the removal on 28 U.S.C. § 1333 because “the
Complaint alleges that the incident/injury involved a vessel while on navigable
waters of the United States, on the Niagara River.” Umar Dkt. 1, at2 45. On
January 3, 2019, the executor filed a motion to remand the action to state court and
requested an award of costs and attorney’s fees. Umar Dkt. 4.

On January 4, 2019, Bensch filed a separate action in this court seeking
exoneration or limitation of liability for the incident, pursuant to the Limitation Act

(46 U.S.C. § 30501 et seq.) and Rule F of the Supplemental Rules for Admiralty or

3
Case 1:18-cv-01414-JLS-JJM Document 19 Filed 06/26/20 Page 4 of 9

Maritime Claims and Asset Forfeiture Actions. Bensch Dkt. 1, at 191. On
January 18, 2019, Judge Vilardo issued an order staying the prosecution of actions
against Bensch—including Umar’s wrongful death action—until the hearing and
determination of Bensch’s exoneration/limitation action. Bensch Dkt. 3, at 3.

Waikiki filed a similar exoneration/limitation action on April 30, 2019.
Waikiki Dkt. 1. On September 11, 2019 Judge Vilardo ordered a stay of any
proceedings against Waikiki until the determination of that action. Waikiki Dkt. 3,
at 3.

On September 26, 2019, the estate filed motions to dismiss for failure to state
a claim and for lack of jurisdiction in both exoneration actions. Bensch Dkt. 13,
Waikiki Dkt. 8. On November 8, 2019, Bensch filed a motion for leave to amend the
complaint in the Bensch exoneration action. Bensch Dkt. 19.

On January 9, 2020, Judge McCarthy issued an R&R on the pending motions
in all three cases. Umar Dkt. 13; Bensch Dkt. 26; Waikiki Dkt. 21. In the R&R,
Judge McCarthy recommended the following: granting the estate’s motion to
remand the wrongful death action to state court and awarding costs and attorney’s
fees; granting the estate’s motions to dismiss in both exoneration actions; and
denying Bensch’s motion for leave to amend. Umar Dkt. 13, at 3; Bensch Dkt. 26, at
3; Waikiki Dkt. 21, at 3.

On January 23, 2020, Bensch filed timely objections to the R&R. Umar Dkt.
14; Bensch Dkt. 29. Regarding the wrongful death case, Bensch argued that Judge

McCarthy improperly considered Umar’s motion to remand because it remained
Case 1:18-cv-01414-JLS-JJM Document 19 Filed 06/26/20 Page 5 of 9

subject to Judge Vilardo’s stay and restraining order. Umar Dkt. 14, at 5-6; Bensch
Dkt. 29, at 5-6. As for Bensch’s own limitation action, Bensch argued that his
proposed amended complaint complied with the supplemental pleading rules for
such actions, and motion for leave to amend should have been granted. Umar Dkt.
14, at 12-15; Bensch Dkt. 29, at 12-15. In addition to filing objections, Bensch also
filed another motion for leave to file an amended complaint on January 23, 2020.
Bensch Dkt. 27. The estate responded to these objections on February 6, 2020.
Umar Dkt. 18; Bensch Dkt. 34.

On January 22, 2020, Waikiki also filed timely objections in its own
limitation of liability action. Waikiki Dkt. 22. In the objections and a separately
filed motion for leave to amend, Waikiki requested an opportunity to correct the
complaint’s deficiencies discussed in the R&R. Waikiki Dkts. 22, 23.

On April 6, 2020, Judge McCarthy issued a second R&R, addressing Bensch’s
second motion for leave to amend (Bensch Dkt. 27) and Waikiki’s motion for leave to
amend (Waikiki Dkt. 23). Bensch Dkt. 37; Waikiki Dkt. 29. Judge McCarthy
recommended denying the motions for leave to amend. Bensch Dkt. 37, at 4;
Waikiki Dkt. 29, at 4. Bensch and Waikiki both timely objected to the second R&R.
Bensch Dkt. 38; Waikiki Dkt. 30. The estate responded. Bensch Dkt. 39; Waikiki
Dkt. 31.

DISCUSSION
A district court may accept, reject, or modify the findings or recommendations

of a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district
Case 1:18-cv-01414-JLS-JJM Document 19 Filed 06/26/20 Page 6 of 9

court must conduct a de novo review of those portions of a magistrate judge’s
recommendation to which a party objects.3 28 U.S.C. § 636(b)(1); Fed. R. Civ.
P. 72(b)(8).

This Court has carefully reviewed both R&Rs, the record in these cases, the
objections and responses, and the materials submitted by the parties. Based on
that de novo review, the Court modifies Judge McCarthy’s R&Rs by accepting all of
his recommendations, with two exceptions: (1) the Court notes that futility is a
further basis for denying the motions for leave to amend, and (2) the Court rejects
Judge McCarthy’s recommendations regarding the award of attorney’s fees and

costs.

 

3 Normally a motion for leave to amend is not dispositive and would be decided by a
magistrate judge in an order. See, e.g., Palmer v. Monroe Cty. Sheriff, 378 F. Supp.
2d 284, 288-89 (W.D.N.Y. 2005). However, in similar circumstances where denial of
leave to amend is based on futility or is dispositive of a claim, courts in this district
and others have treated such denials as dispositive determinations subject to a de
novo standard of review upon objection. See Briggs v. Cty. of Monroe, 215 F. Supp.
3d 213, 215 (W.D.N.Y. 2016) (reviewing the denial of leave to amend because any
amendment would not relate back and thus would be futile under a de novo
standard of review); Ezeh v. McDonald, No. 18-CV-6563, 2016 WL 1254012, at *4
n.3 (W.D.N.Y. Mar. 14, 2016) (“Because my findings and conclusions regarding the
futility of plaintiffs motion operate as a dispositive determination that [proposed
defendants] may not be joined as defendants in this case, my determinations are
made as part of a Report and Recommendation and not a Decision and

Order.”), report and recommendation adopted, 2016 WL 1271513 (W.D.N.Y. Mar.
30, 2016); Pusey v. Delta Airlines, Inc., No. 09-CV-4084 (ENV)(JO), 2011 WL
1215081, at *1 (E.D.N.Y. Mar. 20, 2011) (“A magistrate judge’s denial of leave to
amend, when premised on futility, is a dispositive decision warranting de novo
review of any objection to it.”); HCC, Inc. v. RH & M Mach. Co., 39 F. Supp. 2d 317,
321 (S.D.N.Y. 1999) (“This Court is of the view that denial of leave to amend is a
dispositive decision at least in situations where the denial is premised on futility.”).
Thus, to the extent that Judge McCarthy’s determinations regarding the amended
complaint were based on futility, and Bensch and Waikiki objected to these
determinations, this Court reviews them de novo.
Case 1:18-cv-01414-JLS-JJM Document 19 Filed 06/26/20 Page 7 of 9

I. Bensch’s and Waikiki’s Motions to Amend

In the first R&R, Judge McCarthy concluded that Bensch’s amended
complaint failed to satisfy the Supplemental Rule F(2)’s pleading requirements and,
thus, recommended Bensch’s motion be denied on the basis of futility. Umar Dkt.
13, at 10; Bensch Dkt. 26, at 10; Waikiki Dkt. 21, at 10. In the second R&R, Judge
McCarthy recommended denial of the motions for leave to amend, citing bad faith.
Bensch Dkt. 37, at 3-4; Waikiki Dkt. 29, at 3-4.

This Court concludes, as an additional basis and for the reasons that Judge
McCarthy discussed in the R&Rs, that the motions to amend may also be denied on
the basis of futility. See, e.g., Xerox Corp. v. Lantronix, Inc., 342 F. Supp. 3d 362,
373 (W.D.N.Y. 2018) (“Proposed amendments are futile if they would fail to cure
prior deficiencies or to state a claim under Rule 12(b)(6) of the Federal Rules of Civil
Procedure.”) (internal quotations omitted). Under Supplemental Rule F, a
Limitation Act complaint “shall set forth the facts on the basis of which the right to
limit liability is asserted.” Fed. R. Civ. P. Supp. AMC F(2). A complaint may be
insufficient where it contains “all legal conclusions rather than ‘facts on the basis of
which the right to limit liability is asserted.” In re Harten, 19-cv-454 (NG) (SMG),
2019 WL 2358959, at *3 (E.D.N.Y. June 4, 2019) (quoting In re Lopez-Castro, No.
05-21812-CIV-GRAHAM, 2005 WL 8155930, at *2 (S.D. Fla. Nov. 15, 2005)).

“While the narrative need not necessarily be elaborate, it should be full and
complete.” Id. (quoting In re M/V Sunshine, 808 F.2d 762, 764 (11th Cir. 1987))

(internal quotations omitted).
Case 1:18-cv-01414-JLS-JJM Document 19 Filed 06/26/20 Page 8 of 9

Upon a de novo review of the proposed amended complaints, this Court
concludes that the proposed amended complaints fail to set forth the substantive
facts necessary to suggest absence of fault and make limitation of liability possible.
See In re Ryan, No. 11-80306-CIV, 2011 WL 1375865, at *8 (S.D. Fla. Apr. 12, 2011)
(concluding the complaint was defective under Supplemental Rule F because it
offered no facts to accompany its general legal conclusions). Thus, the proposed
amended complaints do not correct the deficiencies observed by Judge McCarthy
and fail to meet the requirements of Supplemental Rule F(2). The motions (Bensch

Dkt. 27; Waikiki Dkt. 23) to amend are denied.

II, The Estate’s Motion for an Award of Costs and Attorney’s Fees

Judge McCarthy also recommended granting the estate’s motion for an award
of costs and attorney’s fees. Umar Dkt. 13, at 5; Bensch Dkt. 26, at 5; Waikiki Dkt.
21, at 5. On these facts and under the relevant removal case law, this Court
declines to award costs and attorney’s fees. Thus, the request for an award of costs

and attorney’s fees (Umar Dkt. 4) is denied.
Case 1:18-cv-01414-JLS-JJM Document 19 Filed 06/26/20 Page 9 of 9

CONCLUSION

For the reasons stated above and in the R&Rs, the estate’s motion to remand

the wrongful death action to state court (Umar Dkt. 4) is GRANTED, except that

the request for an award of costs and attorney’s fees is DENIED; the motions to

dismiss the Bensch and Waikiki Complaints (Bensch Dkt. 13; Waikiki Dkt. 8) are

GRANTED; and Bensch’s and Waikiki’s motions for leave to amend the complaints

(Bensch Dkts. 19, 27; Waikiki Dkt. 23) are DENIED. The Clerk is directed to close

the files.
SO ORDERED.
Dated: June 25, 2020

Buffalo, New York

   

oss

 

JOHN 7. SINATRA, JR.
UNIPED STATES DISDKICT JUDGE
